Matter of Haynesworth v Gonzalez (2020 NY Slip Op 02080)





Matter of Haynesworth v Gonzalez


2020 NY Slip Op 02080


Decided on March 25, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
BETSY BARROS, JJ.


2018-06770

[*1]In the Matter of Russell Haynesworth, appellant,
vEric Gonzalez, respondent.


Paul Skip Laisure, New York, NY (Lisa Napoli of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Amy Appelbaum of counsel), respondent pro se.

DECISION & ORDER
In a proceeding to unseal grand jury minutes based on CPL 190.25(4)(a), the petitioner appeals from an order of the Supreme Court, Kings County (William M. Harrington, J.), entered May 4, 2018. The order denied the petition.
ORDERED that the order is reversed, without costs or disbursements, and the matter is remitted to the Supreme Court, Kings County, for an in camera review of the grand jury minutes and a new determination thereafter of the petition.
The petitioner was convicted, upon a jury verdict, of robbery in the first degree (see People v Haynesworth, 153 AD3d 1278). On his appeal, this Court modified the judgment of conviction by reducing his sentence and affirmed the judgment as so modified (see id. at 1278). He commenced this proceeding to unseal the grand jury minutes relating to his indictment based on CPL 190.25(4)(a). In an order entered May 4, 2018, the Supreme Court denied the petition. The petitioner appeals.
Under the particular circumstances presented, including, inter alia, the petitioner's submissions and the respondent's concession that the Supreme Court could review the grand jury minutes in camera to determine the petition, we disagree with the court's determination to deny the petition without reviewing the grand jury minutes in camera. Accordingly, we remit the matter to the Supreme Court, Kings County, for an in camera review of the grand jury minutes and a new determination thereafter of the petition.
MASTRO, J.P., BALKIN, LEVENTHAL and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court